Exhibit 10.12

 



FIRST CHOICE EXECUTIVE SUITES,

(A SUB LEASE)

 

1.       PARTIES

 

This Lease, dated December 22, 2016 for reference purposes only, is made by and
between LJMG, Inc. d.b.a. First Choice Executive Suites hereinafter called
"LJMG" and E-DIGITAL CORPORATION, a Delaware corporation, hereinafter called
"Tenant".

 

2.       PREMISES

 

LJMG does hereby Lease to Tenant and Tenant hereby leases from LJMG that certain
office space known as #419 (herein called "premises") as delineated on the
attached floor plan as Exhibit A on the 4th floor of the Bluffs Building, 16870
West Bernardo Drive, Suite 400, San Diego, CA 92127. This Lease is subject to
the terms, covenants and conditions set forth herein and Tenant covenants, as a
material part of the consideration for this Lease, to keep and perform each and
all of these terms, covenants and conditions by it to be kept and performed and
that this Lease is made upon the condition of such performance.

 

3.       TERM

 

The term of this Lease shall be Twelve ( 12 ) months commencing on the 2nd day
of January, 2017. Tenant shall renew at maturity as specifically specified in 9.
Option to extend, unless one party serves unto the other, a required sixty-day
written notice to terminate. Such term and any extension given with the express
written consent of LJMG, is herein called term.

 

4.       ENTRY BY LANDLORD

 

LJMG has the right at any time, and upon reasonable notice, to enter the
premises to inspect them, to provide services to be furnished by LJMG, to make
repairs and alterations to the premises or other adjacent property of LJMG and
to show the premises to prospective tenants of the premises or prospective
purchasers of LJMG.

 

5.       POSSESSION

 

If LJMG, for any reason whatsoever, cannot deliver possession of the premises to
the Tenant at the commencement of the term, LJMG will not be liable for any
resulting damage, nor will this Lease be affected, except that Tenant will not
have to pay the rent (as hereafter defined) until LJMG can deliver possession.
No such failure of LJMG to deliver possession shall in any way affect or extend
the expiration date of the term of this Lease. In the event that LJMG should
permit Tenant to occupy the premises prior to the commencement date of the term,
such occupancy will be subject to all of the provisions of this Lease,
including, but not limited to, payment of rent at the rate provided in section
6, but shall not advance the termination date of the term.

 

6.       RENT

 

Tenant agrees to pay to LJMG a base rent of One Thousand One Hundred and 00/100
Dollars ($1100.00)*, for the premises. Rent shall be payable monthly in lawful
money of the United States, and shall be DUE AND PAYABLE IN ADVANCE ON THE FIRST
DAY OF THE MONTH BEFORE 5:00 PM. Your rent is critical! No excuses will be
accepted for non-payment. Rent can be paid by check unless any check is returned
unpaid for any reason. Afterwards, money order or cash can only pay rent.

 

*Rent is due on the first of the month and is considered late if not paid by
4:00 p.m. on the 5th of the month. After which late charges as below will be
incurred.

 

 

 



 1 

 

 

The rent for the first month of this Lease shall be paid upon execution of this
Lease. If the term does not commence on the first day of the month, rental for
the first fraction of the month shall be prorated and shall be payable together
with the next full month's rent. The rent shall be payable to LJMG and shall be
paid to the manager's office or to any agent designated in writing by LJMG to
Tenant on the first day of the month for which such rent is due, without any
deduction or offset and without any notice or demand. A 3-day Notice to Pay or
Quit will be served on the 6th of the month if payment is not received by the
5th. A fee of $150.00 will be charged to Tenant after the 1st initial Notice has
been served. Tenant shall pay a late charge of five percent (5%) of any amount
that is due hereunder, provided that said late charge shall not be less than
$5.00. LJMG and Tenant agree that such late charges are fair and reasonable
compensation for costs incurred by LJMG where there is default in payment under
this Lease. Such costs are extremely difficult to estimate and ascertain, but
such costs include processing and accounting charges. Notwithstanding payment of
such late charge, Tenant shall not be excused from any default nor shall there
be any waiver of any default by LJMG under this Lease. There is a $50.00 fee for
any returned check, plus applicable late charges. There is a $195.00
reinstatement fee if service has been discontinued due to non-payment or late
payment of rent or charges.

 

7.       SECURITY DEPOSIT

 

Upon the execution of this Lease, Tenant shall deposit with LJMG, ONE THOUSAND
THREE HUNDRED FIFTY AND NO/100 DOLLARS ($1350.00), as security for the full and
faithful performance of each and every term, condition, covenant and provision
of this Lease on Tenant's part to be performed. In the event Tenant defaults in
the performance of any of the terms hereof, or abandons the premises, LJMG may
use, apply or retain the whole or any part of such security for the payment of
any rent or any other payment to be made by Tenant hereunder if is in default or
of any other sum which LJMG may spend or be required to spend by reason of
Tenant's default. If Tenant, at the end of the term hereof, has fully and
faithfully complied with all of the terms and provisions of this Lease, the
security or any balance thereof, shall then be returned to Tenant within sixty
(60) days after the end of the Term. Tenant shall not be entitled to interest on
any such security deposit. Should LJMG be required to resort to the security
deposit as a result of default by Tenant hereunder and should Tenant continue to
occupy the premises after such default, Tenant agrees to deposit such funds as
are necessary to replenish the security deposit to the amount herein contained
within ten (10) days of receipt from LJMG of written notice of the amount
required to so replenish such deposit.

 

8.       USE

Tenant shall use the premises for general office purposes and to house Tenants’
phone systems and for no other purpose without the prior written consent of
LJMG. Tenant agrees that Tenant will not offer or use the premises to provide to
others services provided by LJMG to LJMG's tenants, or make or permit any use of
the premises which is forbidden by law or regulation, may be hazardous or
unsafe, may invalidate or increase the premium of any policy of insurance
carried by LJMG or may tend to impair the character, reputation, appearance or
operation of the premises. Tenant shall not do or permit anything to be done in
or about the premises which will in any way obstruct or interfere with the
rights of other tenants or occupants of the building or injure or annoy them or
use or allow the premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the premises. Tenant shall not commit or suffer to be committed
any waste in or about the premises.

 

9.       OPTIONS TO EXTEND

 

Tenant shall have the option to rent Suite(s) # 419 for an additional Twelve
(12) months. Tenant will inform Landlord on or before November 2, 2017 whether
Tenant will exercise this option otherwise this Agreement will automatically
renew for an additional Twelve (12) Months at the current base rent plus a Five
percent 5% increase with any additional renewal periods at the then current base
rent plus a Five percent (5%) increase.

 

 

 

 



 2 

 

 

10. SERVICES

 

For the time the lease is in effect and, provided there are no defaults thereof,
LJMG agrees to make available access to the following services, at the stated
monthly fixed charge. All services not contracted for monthly shall be charged
at the then published rates schedule on a pay as needed basis.

 



PHONE LINE & EQUIPMENT RENTAL (2) $150.00 Voicemail (2) INCLUDED Fax/Modem Line
(0) $0.00 Executive Lounge INCLUDED Telephone Answering (unlimited in-coming
calls) INCLUDED Conference Room Rental ( 8 ) Hours per month) INCLUDED  (Each
additional hour is $25.00. billed in 15 minutes increments)   Other Operating
Expenses under Master Lease INCLUDED Internet connection (1) $100.00 Janitorial
Services, Security, Utilities INCLUDED TOTAL MONTHLY CONTRACT. $250.00



 



Tenant contracts for the above services for the duration of this lease. All
other services are excluded from the service contract and shall be charged at
the then published price schedule. Total Service Contract charges for purpose of
this lease will be considered additional rent, and are due on the first day of
the month before 4:00 p.m. (refer to Article 6., Rent).

 

10a. SETUP & INSTALLATION

 

Tenant will pay a one-time Setup & Installation fee in the amount of $ 100.00,
as well as all other charges noted on the accompanying Opening Invoice, to LJMG
upon execution of this Lease Agreement.

 

Setup & Installation fee is non-refundable and includes, but is not limited to
telephone installation, messaging system setup, credit verification and
administrative functions as required to process Lease Agreement and related
paperwork.

 

11.       ALTERATIONS, ADDITIONS AND REPAIRS

 

Except as may be otherwise expressly provided in this Lease, LJMG has made no
promise to alter or improve the premises nor has any representation been made
concerning the condition thereof. By taking possession of the premises, Tenant
acknowledges that they are in good, sanitary order, condition and repair and
shall not place a load upon any floor of the premises, which exceeds the load
per square foot, which such floor was designed to carry and which is allowed by
law. Tenant shall not mark, or drive nails, screw or drill into, the partitions,
woodwork or plaster or in any way deface such premises or any part thereof
except as may be reasonably required to install or hang decorative items. Tenant
shall make no alterations or additions to the premises without LJMG's prior
written consent. Tenant shall return the premises at the end of the term in as
good condition and repair as when Tenant received the premises, reasonable wear
and tear and damage by fire or other casualty excepted. LJMG may, but is not
required to, make repairs or replacement required due to Tenant's misuse of
facility and Tenant shall pay to LJMG all costs and expenses thereof upon
demand. Upon termination of this Lease, whether upon expiration of the term
hereof or sooner, Tenant agrees to pay Company reasonable costs not to exceed
Two Hundred Dollars ($200.00) per leased office within the premises to cover
painting and cleaning costs for each office, plus $50.00 per non-returned key.

 

12.       ASSIGNMENT AND SUBLETTING

 

Neither Tenant nor anyone claiming by, through or under Tenant shall mortgage or
assign this Lease or sublet the premises or any part thereof or permit the use
of the premises by any person other than Tenant or employees or independent
contractor hired by Tenant, without the prior written consent of LJMG, which
consent shall not be unreasonably withheld. Consent to one assignment,
subletting, occupation or use by any person other than Tenant shall not be
deemed to be consent to any subsequent assignment, subletting, occupation or use
by another person.

 

 

 



 3 

 

 

13.        HOLD HARMLESS

 

Tenant shall indemnify and hold LJMG harmless against and from any and all
claims arising from Tenant’s use of the premises for the conduct of business or
from any activity, work or other thing done, permitted or suffered by Tenant in
or about the building, and shall further indemnify and hold harmless LJMG
against and from any and all claims arising from any breach or default in the
performance of any obligation on Tenant's part to be performed under the terms
of this Lease, or arising from any act or negligence of Tenant, or any officer,
agent, employee, guest, or invitee of Tenant, and from all and against all
costs, attorney's fees, expense and liabilities incurred in or about any such
claim or any action or proceeding brought thereon, and, if any case, action or
proceeding be brought against LJMG by reason of any such claim, Tenant upon
notice from LJMG shall defend the same at Tenant's expense.

 

LJMG shall indemnify and hold Tenant harmless against and from any and all
claims arising from LJMG conduct of business or from any activity, work or other
thing done, permitted or suffered by LJMG in or about the building, and shall
further indemnify and hold harmless Tenant against and from any and all claims
arising from any act or negligence of LJMG, or any officer, agent, employee,
guest, or invitee of LJMG, and from all and against all costs, attorney's fees,
expense and liabilities incurred in or about any such claim or action or
proceeding brought thereon, and, if in any case, action or proceeding be brought
against Tenant by reason of any such claim, LJMG upon notice from Tenant shall
defend the same at LJMG's expense.

 

The Tenant hereby assumes all risk of damage to property or injury to persons,
in, upon or about the premises (refer to Article 2), from any cause other than
LJMG's negligence, and Tenant hereby waives all claims in respect thereof
against LJMG. LJMG or its agents shall not be liable for any damage to property
entrusted to employees of the building, nor for loss or damage to any property
by theft or otherwise, nor for any injury to or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, building or from
the pipes, appliances or plumbing works therein or from the roof, street, or
subsurface or from any other place resulting from dampness or from any other
cause whatsoever, unless caused by or due to the act or negligence of LJMG, its
agents, servants, or employees. Further, LJMG shall not be liable for loss of
business by Tenant, nor shall LJMG be liable for any latent defect in the
premises or in the building. Tenant shall give prompt notice to LJMG in case of
fire or accidents in the premises or in the building or of defects therein or in
the fixtures or equipment.

 

14.       LIABILITY INSURANCE

 

Tenant shall, at Tenant's sole expense, obtain and keep in force during the term
of this Lease a policy of comprehensive public liability insurance, with bodily
injury and property damage aggregate limits in an amount not less than three
hundred thousand dollars ($300,000), insuring. Tenant and naming LJMG as an
additional insured against any liability arising out of the use, occupancy or
maintenance of the premises and all areas that are appurtenant thereto. The
limit of said insurance shall not, however, limit the liability of Tenant
hereunder.

 

15.       UTILITIES

 

Provided Tenant shall not be in default as set forth in articles 18 hereunder,
LJMG agrees to furnish in reasonable quantities based on recognized normal
business hours of 7:30 a.m. to 5:30 p.m., on generally recognized business days
and subject to the rules and regulations of the building, electric current for
lighting and normal office use only, common restroom facilities with hot and
cold water, heating and/or air conditioning. LJMG will provide the
aforementioned utilities as provided in its master lease agreement at no
additional cost to tenant if use does not exceed the provisions discussed in
this paragraph above. LJMG shall not be liable to Tenant for any damage or
failure to furnish such services, as specified above, when such failure is
caused by breakage, repairs, strikes, lockouts, or by any other cause, similar
or dissimilar, beyond the reasonable control of LJMG.

 

If, at any time during the term of this lease, Tenant decides with LJMG's
approval, to bring in his/her own copier requiring a dedicated power line,
Tenant will be charged $50.00 per month for additional SDG&E charges, to be
included in the services as outlined in paragraph 10.

 

* Janitorial service is included as part of the tenancy & Monday-Friday.

 

 

 

 



 4 

 

 

16.       USE OF ADDRESS

 

Subject to the provisions of this section (16), Tenant is hereby authorized to
use the address of LJMG as Tenant's business address. In the event that this
Lease terminates or any or all charges are not kept current, LJMG may terminate
Tenant's right to use the address. LJMG agrees that for a period of thirty (30)
days after notification to Tenant or termination of this Lease, LJMG will, at no
charge to Tenant at Tenant’s option, either (i) hold Tenant's mail at the
premises or (ii) return all mail to sender. LJMG further agrees to hold all such
mail beyond the thirty (30) day period, and for such period as Tenant elects,
provided that Tenant pays to LJMG a service fee of $75.00 per month. Landlord
permits Tenant use of address in Yellow Page Advertising.

 

17.         EMPLOYEE

 

Tenant recognizes that LJMG, in order to provide services to Tenant and other
lessees similar to Tenant, must expend significant time and money in training
LJMG employees. Tenant, therefore, agrees that during the term of this Lease and
for six (6) months after its termination, Tenant will not offer employment to or
hire any employee currently employed with LJMG, or any former employee at the
building where the premises are located that has previously terminated their
relationship with LJMG for a period of not less than 120 days. Unless Tenant
obtains an express written waiver from LJMG of the provisions of this section,
Tenant shall be liable to LJMG for damages in the sum of twenty-five percent
(25%) of the annual compensation of any employee, or former employee hired by
Tenant in violation of this paragraph. LJMG will provide a list of current and
former employees at the building where the premises are located to Tenant prior
to Lease signature and thereafter when changes in LJMG employees occur. Tenant
and LJMG agree that this provision for liquidated damages is reasonable and the
actual damage that would be sustained by LJMG as the result of failure to honor
this paragraph would be, from the nature of the case, impracticable or extremely
difficult to fix.

 

18.       DEFAULT

 

The occurrence of any one or more of the following events shall constitute a
default and breach of this Lease by Tenant.

 

(i)The failure of Tenant to comply with all laws, and other requirements
regulating the conduct of Tenant's business;

 

(ii)The failure by Tenant to make any payment of rent or any other payment
required to be made by Tenant hereunder as and when due, where such failure
shall continue for a period of five (5) days after written notice thereof by
LJMG to Tenant; or

 

(iii)The failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Tenant,
where such failure shall continue for a period of thirty (30) days after written
notice thereof by LJMG to Tenant or;

 

(iv)       The abandonment of the premises by Tenant with failure to pay monthly
charges in connection with this agreement. So long as Tenant is paying its
monthly charges, the premises shall not be deemed abandoned by LJMG.

 

19.       REMEDIES IN DEFAULT

 

In the event of any default and breaches provided in paragraph 18 above, LJMG
may at any time thereafter, with or without any further notice or demand and
without limiting LJMG in the exercise of a right or remedy, which LJMG may have
by reason of such default or breach:

 

19(a).Terminate Tenant's right to possession of the premises by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession of the premises to LJMG. In such an event, LJMG shall be
entitled to recover from Tenant all damages incurred by LJMG by reason of
Tenant's default including, but not limited to, the cost of recovering
possession of the premises; expenses of reletting, including necessary
renovation and alteration of the premises; reasonable attorney's fees; the worth
at the time of award by the court having jurisdiction thereof of the amount by
which the unpaid rent for the balance of the term after the time of such award
exceeds the amount of such rental loss for the same period that Tenant proves
could be reasonably avoided. Unpaid installments of rent or other sums shall
bear interest from the date due at the allowable maximum rate provided by law.
In the event Tenant shall have abandoned the premises, LJMG shall have the
option of (a) taking possession of the premises and recovering from Tenant the
amount specified in this paragraph, or (b) proceeding under the provisions of
the following subsection 19(b).

 

 

 

 



 5 

 

 

19(b).Maintain Tenant's right to possession, in which case this Lease shall
continue in effect whether or not Tenant shall have abandoned the premises. In
such an event, LJMG shall be entitled to enforce all of LJMG's rights and
remedies under this Lease, including the right to recover the rent as it becomes
due hereunder.

 

19(c).Pursue any other remedy now or hereafter available to LJMG under the laws
or judicial decisions of the State of California.

 

20.       HOLDING OVER

 

Should Tenant continue in possession of the premises after expiration or any
other termination of the term and without LJMG’s written consent, such
possession shall be under the provisions of this Lease, except that such
occupancy shall be a tenancy from month to month at a rent in an amount equal to
150% of the last monthly rent, plus all other charges payable hereunder, shall
continue at such rate until possession is surrendered, and shall be governed by
all other terms herein applicable to a month to month tenancy. LJMG shall be
entitled to exercise all remedies available to LJMG on account of such continued
possession, and Tenant's obligation to pay rent and all other charges payable
hereunder shall be in addition, and without prejudice, to such remedies.

 

21.       BUILDING MASTER LEASE

 

Tenant hereby acknowledges that LJMG is a Tenant pursuant to a ten (10) year
Master Lease with POI – Rancho Bernardo Bluffs Trust, a Maryland Real Estate
Investment Trust, dated August 7, 2003 and commencing February 1, 2004 with
respect to the premises herein leased. A copy of the building rules and
regulations are contained in Exhibit B. Tenant understands the occupancy of the
premises is subject to, in addition to this Lease, the provisions of the Master
Lease. Tenant will comply with all rules, regulations and requirements of the
building in which the premises are located and with other reasonable rules and
regulations established by LJMG and relating to the premises and Tenant's use
thereof; provided, however, that in all cases Tenant will be obligated to comply
with only those rules, regulations, and requirements of which Tenant has been
given written notice. LJMG will have no responsibility to Tenant for violation
of any Lease provisions or rules and regulations by any other Tenant of LJMG.
Termination of the Master Lease will terminate this Lease and all of LJMG's
obligations hereunder.

 

22.       ATTORNEY'S FEES

 

In the event of any legal action or proceeding by Tenant or LJMG against the
other under the terms of this Lease, the prevailing party shall be entitled to
recover all expenses and costs, including reasonable attorneys' fees and costs
of appeal, if any.

 

23.       NOTICE

 

All notices by Tenant or LJMG to the other must be in writing. Notices to Tenant
will be considered given if delivered personally to Tenant or one of Tenant's
officers or mailed by registered or certified mail, postage prepaid, addressed
to Tenant at the address appearing below Tenant's signature herein. Notices to
LJMG will be considered given if personally delivered to the Owner or Leasing
Manager, or mailed by registered or certified mail, postage prepaid, to LJMG at
LJMG's address set forth below signature herein. Either party may change the
address to which it is to receive notice hereunder by designating such new
address in writing pursuant to the provisions of this section 23.

 

24.       SUCCESSORS AND ASSIGNS

 

All the terms, covenants and conditions of this Lease shall inure to the benefit
of and be binding upon the successors and assigns of LJMG and, subject to the
restrictions on assignment herein contained, the successors and assigns of
Tenant to the same extent that said terms, covenants and conditions inure to the
benefit of and are binding upon LJMG and Tenant respectively.

 

25.       TIME

 

Time is of the essence of this Lease and each and all of its provisions in which
performance is a factor.

 

26.       SEPARABILITY

 

The invalidity or unenforceability of any provision hereof shall not affect or
impair the validity of any other provision. No waiver of any default of tenant
shall be implied by any failure of LJMG to take action with respect to such
default.

 

 



 6 

 

 

 

27.       TELEPHONE SYSTEM

 

Landlord shall provide Tenant access to a telephone system and telephone
devices. Landlord shall determine the number and nature of telephone devices to
be installed upon the demised premises. It shall be Landlord's responsibility to
obtain and install such telephone devices and provide access to the telephone
system servicing the building. In consideration therefore, Tenant shall pay to
Landlord an installation, set-up and programming fee as delineated in 10a.
Tenant shall pay to Landlord monthly rental and service charges unless
specifically included in the rent. Such sums shall be paid by Tenant to Landlord
on the first day of the month before 4:00 p.m., after Landlord submits to Tenant
a statement, in writing, setting forth the amount of such fees and charges.
Subject to the provisions of this section (27), Tenant is hereby authorized to
use the telephone number of LJMG as Tenant's telephone number. In the event that
this Lease terminates or any or all charges are not kept current, LJMG may
terminate Tenant's right to use the telephone number. LJMG agrees that for a
period of thirty (30) days after notification to Tenant or termination of this
Lease, LJMG will, at no charge to Tenant, refer Tenant's new telephone and fax
number. LJMG further agrees to continue referring Tenants telephone and fax
number beyond the thirty (30) day period, and for such period as Tenant elects,
provided that Tenant pays to LJMG a service fee of $75.00 per month.

 

28.       SALE, LEASE OR ASSIGNMENT OF LJMG

 

The term "Landlord" as used in this Lease, means only the owner for the time
being of the right to possession of the 4th Floor of the Bluffs Building, so
that in the event of any sale or transfer or transfers of the 4th Floor or the
making of any lease or leases thereof, or the sale or the transfer or transfers
or the assignment or assignments of any such lease or leases, previous landlords
shall be and hereby are relieved of all covenants and obligations of Landlord
hereunder provided that the transferee, acquiror or lessee has assumed and
agreed to carry out any and all of the covenants and obligations of the Landlord
hereunder to Landlord's exoneration, and Tenant shall thereafter be bound to and
shall attorn to such transferee, acquiror or lessee, as the case may be, as
Landlord under this Lease.

 

29.       PRIOR AGREEMENTS

 

This agreement supersedes any prior agreement, and embodies the entire agreement
between Tenant and LJMG relative to its subject matter, and may not be modified,
changed or altered in any way except in writing signed by each of the parties.
This Lease shall be interpreted and enforced in accordance with the Laws of the
State of California.

 

30.       RECOVERING COSTS BEYOND LANDLORD’S CONTROL

 

If services included in the rent determined by third parties increase (for
example parking or utilities), Landlord reserves the right to pass the increase
through to Tenant by Notifying Tenant with a written 30-day notice.

 

31.       SPECIAL PROVISIONS

 

By insertion of Exhibit listings in the following space provided in this
section, Landlord and Tenant acknowledge that Exhibits listed are attached
hereto and made a part hereof. If nothing is set forth in the following space
provided in this section, it is conclusive that no additional provisions or
Exhibits are part of this Lease.

 

The following listing of Exhibits are considered a part of this Lease Agreement:
Exhibit A, Floor plan; Exhibit B, Rules and Regulations; Exhibit C, Payment
Terms; Exhibit D, Price List. INITIAL TO ACKNOWLEDGE RECEIPT ____________

 



LANDLORD   TENANT LJMG, INC.,   E-DIGITAL CORPORATION a California corporation  
a Delaware corporation       Address: Headquarters   Address: 16870 West
Bernardo Drive 7825 Fay Avenue   Suite 400 Suite 200   San Diego, CA 92127 La
Jolla, CA 92037           BY: /s/ Thomas J. Martindale   BY: /s/ Fred Falk
Thomas J. Martindale   TITLE: Its President/CEO         TITLE: President & CEO  
  NAME: Fred Falk     (Please Print)       DATE: January 15, 2017   DATE:
December 23, 2016

 

 



 7 

